Case 2:18-cr-00134 Document 97 Filed 11/07/18 Page 1 of 2 Page|D #: 2097

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF WEST VIRGINIA

CHARLESTON
UNITED STATES OF AMERICA
v. CRIMINAL NO. 2:18-cr-00134
ALLEN H. LOUGHRY II
_O_RM_R

Pending is the Motion of the United States ofAmerica, pursuant to Rule 6(e) of the Federal
Rules of Criminal Procedure, for authorization to disclose specified grand jury material relevant
to the above~styled case. Upon consideration of the Motion, the Court finds that the disclosure of
the specified grand jury material in the above-styled case to the United States Probation
Depaxtment is necessary as an aid in preparation of the presentence investigation report and
authorizes the United States Attorney to disclose the same to the United States Probation
Department.

The Grand Jury information referenced herein is provided subject to the provisions of Rule
6(e), Federal Rules of Criminal Procedure, and shall be used only in the preparation of the
presentence investigation report Grand Jury material shall not be copied or published to any
person Whose knowledge of the same is not necessary to the preparation of the presentence
investigation report. Upon request, all copies of Grand Jury material will be returned to the
Government or destroyed at the close of the case.

lt is ORDERED that the motion in this matter be SEALED.

The Clerk is directed to send a copy of this Order to counsel of record for all parties.

Case 2:18-cr-00134 Document 97 Filed 11/07/18 Page 2 of 2 Page|D #: 2098

Entered this 7th day ofNovember,ZOlS.

/'D¢. ,7. ….
John T(. Copenhaver, Jr.
United States District Judge

